Citation Nr: 1008533	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for status 
post septoplasty with history of nasal fracture, currently 
evaluated as noncompensable, prior to April 25, 2007.

2.  Entitlement to a compensable disability rating for status 
post septoplasty with history of nasal fracture, currently 
evaluated as noncompensable, from April 25, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1994 to 
January 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2008, 
a statement of the case was issued in January 2008, and a 
substantive appeal was received in March 2008.  

The Board notes that the Veteran's notice of disagreement 
references the January 2008 rating decision addressing an 
increased disability rating for status post septoplasty with 
history of nasal fracture (claimed as deviated septum).  
However, as the Veteran's notice of disagreement was received 
within one year of the original grant of service connection 
and disagrees with the noncompensable rating that was 
originally and consistently assigned, the Board interprets 
his notice of disagreement to be regarding the August 2007 
rating decision.  As such, the Board will consider this an 
appeal from the original noncompensable disability rating 
assignment.  

Additional rating issues concerning the right shoulder, right 
ankle, and right great toenail were listed in the statement 
of the case and a June 2008 supplemental statement of the 
case; a July 2008 VA Form 646 also listed all such issues.  
However, the Veteran's March 2008 substantive appeal only 
addressed the deviated nasal septum issue, and an RO notation 
in the file is to that effect.  A subsequent  supplemental 
statement of the case in October 2008 only listed the 
deviated nasal septum issue, and a subsequent VA Form 646 in 
June 2009 and an Informal Hearing Presentation dated in 
February 4, 2010, both also listed and addressed only the 
deviated nasal septum issue.  

The issue of entitlement to a compensable disability rating 
for status post septoplasty with history of nasal fracture 
(claimed as deviated septum), currently evaluated as 
noncompensable, from April 25, 2007 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to April 25, 2007, the Veteran's status post 
septoplasty with history of nasal fracture was manifested by 
complete obstruction of the right nasal passage.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no 
more, for status post septoplasty with history of nasal 
fracture is warranted prior to April 25, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.97, Diagnostic Code 6502 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Veteran's status post septoplasty with history of nasal 
fracture claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  VCAA 
notice regarding the service connection claim was furnished 
to the Veteran in June 2007.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
At any rate, the Board notes that the Veteran was furnished 
additional VCAA notice in December 2007 and July 2008.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
notes however that a new VA examination is necessary to 
determine the current level of the Veteran's nasal 
obstruction.  As such, the issue has been remanded for 
further evaluation as seen in the decision below.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of the appropriate rating to be assigned prior to 
April 25, 2007.  Further assistance regarding the appropriate 
rating to be assigned from April 25, 2007, will be furnished 
to the Veteran as outlined in the remand section of this 
decision.  

Analysis

Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected status post septoplasty 
with history of nasal fracture (claimed as deviated nasal 
septum) warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999). 

The Veteran's service-connected status post septoplasty with 
history of nasal fracture (claimed as deviated nasal septum) 
has been rated by the RO under the provisions of Diagnostic 
Code 6502 for traumatic deviation of the nasal septum.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  Under this 
regulatory provision, traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent disability rating.  

Prior to his April 2007 septoplasty, the record shows 
complete obstruction of the right nasal passage.  A February 
2007 VA treatment record shows right turbinates obstructing 
nare completely.   The examiner diagnosed deviated septum.  
Again in March 2007, a VA head and neck surgery consult 
showed a deviated septum with right nares completely closed 
due to previous injury.  The examiner diagnosed a deviated 
nasal septum to the right with complete obstruction of 
airway.  

Based on the medical evidence of record, the Board finds that 
the Veteran had a complete obstruction of the right nasal 
passage.  Therefore, the Veteran is entitled to a 10 percent 
disability rating prior to his April 25, 2007 septoplasty.  

The Board notes that 10 percent is the maximum disability 
rating permitted under Diagnostic Code 6502.  No other 
diagnostic codes are applicable to the Veteran's current 
disability.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with obstruction of the 
right nasal passage.  The Board is of the opinion that the 
Rating Schedule measures and contemplates this aspect of his 
disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for status post septoplasty with history of nasal fracture 
(claimed as deviated septum) prior to April 25, 2007, is 
warranted.  To that extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made regarding the Veteran's status post 
septoplasty with history of nasal fracture (claimed as 
deviated septum) from April 25, 2007.  The Veteran was 
afforded a VA examination in June 2007.  The examiner did not 
review the Veteran's claims file.  At that time, the examiner 
noted postoperative changes on the nasal septum with some 
postoperative edema persisting.  He noted a focus of what 
appeared to be a granulation tissue partially obstructing the 
right nasal airway at the posterior portion of the septum.  
Superiorly, the dorsal septum continued to deviate to the 
right.  He determined the total obstruction to be 50 percent 
on the right side and 0 percent on the left.  He diagnosed 
the Veteran with history of nasal fracture status post 
septoplasty in May 2007.  He noted that the Veteran was early 
in the postoperative course and continued to have some 
swelling.  He did mark improvement in the Veteran's 
breathing, however some postoperative granulation tissue was 
obstructing his airway.   

In January 2008 the Veteran submitted a statement with his 
notice of disagreement.  He noted that once his right passage 
healed, the cartilage in his nostril curved back to the 
original position, resulting in the complete obstruction that 
he had prior to the surgery.  He noted that the only nostril 
he can breathe out of is his left.  In February 2008, the 
Veteran requested a head and neck re-consultation to address 
his failed septoplasty.  His physician noted status post 
septal repair, apparent still blocked.  The Board also points 
to a February 2008 head and neck surgery consult that 
reported a history of initial improvement after the April 25, 
2007 septoplasty, but then the return of nasal symptoms.  The 
examiner noted significant obstruction on the right side.  
The examiner diagnosed significant superior anterior 
deviation after septoplasty.  

While a new examination is not required simply because of the 
time that has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  The June 
2007 VA examination took place while the Veteran was still 
early in his postoperative recovery.  In addition, more 
recent records as well as the Veteran's statements indicate 
an increase in severity of his right nasal obstruction.  As 
such, the Board finds that a new VA examination to determine 
the current level of the Veteran's disability is necessary.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  

The examiner should offer an opinion as to 
the current disability level of the 
Veteran's status post septoplasty with 
history of nasal fracture (claimed as 
deviated septum).  The examiner should 
specifically address whether the Veteran's 
right nasal passage is completely 
obstructed.  If not completely obstructed, 
the examiner should provide a percentage 
to indicate what part of the Veteran's 
right nasal passage is obstructed.  The 
examiner should address and discuss any 
improvement derived from the April 25, 
2007, septoplasty.  

2.  The RO should then review the expanded 
record and determine if a compensable 
disability rating may be granted for any 
period from April 25, 2007.  The Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


